Case 1:20-cv-00499-TH-ZJH Document 6 Filed 08/02/21 Page 1 of 1 PageID #: 42



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

DENNIS ARNO JAMIESON                              §

VS.                                               §                CIVIL ACTION NO. 1:20cv499

WARDEN, FCI BEAUMONT LOW                          §

                       ORDER ADOPTING THE MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATION

         Dennis Arno Jamieson, proceeding pro se, filed the above-styled petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this Court. The Magistrate Judge has submitted a Report and Recommendation

of United States Magistrate Judge recommending petitioner’s motion to proceed in forma pauperis

be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report

and Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge is ADOPTED. The motion to proceed in forma pauperis

(doc. no. 2) is DENIED. Petitioner shall pay the $5 filing fee within 30 days of the date set forth

below.

         SIGNED this the 2 day of August, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
